Citation Nr: 0930374	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-02 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
asbestosis. 

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to August 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

Service medical records are silent for any symptoms, 
diagnoses, or treatment for pulmonary diseases in service.  

In January 2005, a private physician noted that the Veteran 
was a cigarette smoker and diagnosed chronic obstructive 
pulmonary disease (COPD).  In December 2005, an X-ray showed 
concern for lobulated areas of pleural thickening in the 
right upper lobe laterally.  The evaluator noted changes of 
COPD and prior granulomatous disease.  Chronic basilar 
interstitial changes were also suspected.  A computed 
tomography scan showed multiple focal areas of pleural 
thickening and mild subsegmental atelectasis along the medial 
aspect of the right lobe.  

In January 2006, a private consulting physician noted that 
the Veteran had a 
53 pack-year history of smoking cigarettes and that the 
Veteran denied any knowledge of asbestos exposure.  The 
physician reviewed the X-ray and computed tomography studies 
and diagnosed asbestos pleural plaques and COPD.  A pulmonary 
function test (PFT) and another computed tomography scan were 
performed in May 2006.  The PFT showed post-bronchodilator 
forced vital capacity (FVC) of 51 percent of predicted value 
and diffusion capacity of the lung for carbon monoxide (DLCO) 
of 96 percent of predicted value.  The interpretation was 
that of moderate restrictive ventilatory defect.  The 
computed tomography scan was similar to the previous study 
and showed calcification with calcified pleural plaques 
possibly related to previous asbestos disease.  

In August 2006, the physician noted a review of the results 
of the scan and PFT and noted that the Veteran denied any 
chest pain or shortness of breath.  However, citing the test 
results, the physician diagnosed asbestos pleural plaques, 
restrictive lung disease, and COPD.  

In April 2007, a VA physician noted a review of the claims 
file including the previous private examinations and tests.  
He noted that computed tomography scans in 2005 and 2006 
showed multiple areas of calcified pleural based masses 
related to previous asbestos disease.  On respiratory 
examination, the physician noted no obvious chest wall 
deformity, no restrictive movements, good air entry at the 
base, no basal rales, rhonchi, or wheezing, and no central or 
peripheral cyanosis.  The physician diagnosed COPD, 
restrictive lung disease, and pleural plaquing with post 
asbestosis exposure, all with residuals.  He stated that the 
restrictive lung disease was at least as likely as not caused 
by exposure to asbestos but that COPD was not caused by 
asbestos exposure but rather by the history of cigarette 
smoking.  A pulmonary function test performed in April 2007 
showed post-bronchodilator FVC of 53 percent and DLCO of 106 
percent.  The interpretation was moderate obstructive lung 
defect.  In a June 2007 addendum, the physician reviewed the 
test results and stated that there was no objective evidence 
of restrictive lung disease or residuals of asbestosis.  He 
continued to diagnose COPD but stated that this disease was 
less likely than not caused by asbestosis.  

In December 2007, the private consulting physician noted a 
review of X-rays obtained the previous March that showed 
hyperinflated lungs with no infiltrates or adenopathy.  He 
noted the Veteran's reports of dyspnea on exertion but no 
cough or chest pain.  On examination, he noted that the lungs 
were clear to auscultation and percussion.  He referred to a 
pulmonary function test on an unspecified date and stated 
that the results showed moderate restrictive ventilatory 
impairment and mild obstructive ventilatory impairment.  This 
assessment is the same as he made in August 2006 after review 
of May 2006 pulmonary function tests.  In a letter the same 
month, the physician stated that computed tomography scans 
revealed the presence of asbestos pleural plaques and noted 
that the pulmonary function tests showed an FEV-1 of 47 
percent.  

In September 2008, a pulmonary function test showed post-
bronchodilator FVC was 53 percent and DLCO was 44 percent.  
The interpretation was mild obstructive pulmonary impairment 
as indicated by the FEV1/FVC.  The degree of functional 
impairment reflected by the FEV1 was found to be severe.

In April 2009, the Board requested a review of the claims 
file by a pulmonary specialist and an opinion whether the 
pleural plaques, diagnosed and service-connected as 
asbestosis, were indicative of interstitital or restrictive 
lung disease and whether the respiratory impairment 
demonstrated in the pulmonary function tests was caused by 
the residuals of asbestos exposure or by COPD.  In a May 2009 
opinion, a VA pulmonologist noted a review of the claims file 
and noted that pleural plaques indicated previous exposure to 
asbestos but alone were not indicative of the disease 
"asbestosis" which is based on functional studies of the 
lungs.  He further stated that the functional studies of 
record were inconclusive.  However, he noted that a high 
resolution computed tomography scan was the primary standard 
for the diagnosis of interstitial lung disease.  He discussed 
the results of studies obtained in December 2005 and May 2006 
in detail and noted that the lack of parenchymal fibrotic 
changes suggested that the Veteran did not have asbestos-
related interstitial lung disease.  The pulmonologist noted 
that the function tests, though inconclusive, showed an 
obstructive and possibly restrictive impairment not related 
to asbestos that required additional consistent testing for 
further evaluation.  The pulmonologist also stated that an 
updated computed tomography scan may be of benefit in further 
evaluation of any potential asbestos-related interstitial 
lung disease.  

Although there is medical evidence of a diagnosis of COPD and 
some opinion that it is related to tobacco use, the 
pulmonologist's review of the test results indicated that the 
testing was inconsistent.  There is also evidence of 
restrictive lung disease for which there is no clear 
diagnosis and etiology.  Finally, the pulmonologist indicated 
that an additional computed tomography scan would be 
beneficial to evaluating any potential asbestos-related 
disease.  Therefore, the Board concludes that there is 
insufficient medical evidence to decide the claim for service 
connection for COPD and that additional examination, testing, 
and medical opinion is necessary.  38 C.F.R. § 3.159 (c).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
pulmonary examination.  Request that the 
physician review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
physician evaluate the Veteran's 
respiratory disease(s) and impairment 
including any appropriate imaging and 
functional tests.  Request that the 
physician provide an opinion whether any 
obstructive or restrictive lung disease 
or other respiratory defect is at least 
as likely as not (50 percent or greater 
possibility) related to exposure to 
asbestos or any other aspect of service.  

Also request that the physician provide 
an opinion whether the Veteran has any 
asbestos-related interstitial lung 
disease, and if so, whether the imaging, 
functional test results, or other 
findings represent the degree of 
impairment imposed by the asbestos-
related disease.  In that regard, the 
examiner's attention is directed to the 
VHA opinion of May 2009 which stated that 
"the most recent CT scan is over 3 years 
old, so updated imaging may be of benefit 
in further evaluation of the interval 
development of any potential asbestos-
related interstitial lung disease."  
Request that the physician review and 
comment on the May 2009 opinion of the VA 
pulmonologist and provide resolutions, if 
any, to the inconsistencies that he 
identified in the earlier testing.  

2.  Then, readjudicate the claim for an 
initial compensable rating for asbestosis 
and for service connection for chronic 
obstructive pulmonary disease.  If either 
decision remains adverse to the Veteran, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

